Order filed February 2, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00794-CV
                                       ____________

                     MARATHON MACHINE TOOLS, INC., Appellant

                                                V.

                               DAVIS-LYNCH, INC., Appellee


                           On Appeal from the 333rd District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2010-75147




                                          ORDER

       Appellant’s brief was due January 17, 2012. No brief or motion for extension of time has
been filed.
       Unless appellant submits a brief to the clerk of this court on or before March 2, 2012, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM